Title: To Thomas Jefferson from John Page, Jr., April 1770
From: Page, John, Jr.
To: Jefferson, Thomas


                    
                        April. 1770
                    
                    When you were at Col. Lewis’s my Heart was with you, but something more than a Punctillio, for it was a Coach Load of Hospitality, kept my Body from you. When I reflect on the Restraint I was under during this Seperation of Heart and Body, and as I am still in the same divided state tho’ now from a different Cause; I can hardly refrain from describing it. There is a great and secret Satisfaction in disclosing our Griefs to a Friend. But as it is impossible to give a true Description of them when great, we had better not attempt it. Therefore I am resolved not to attempt to describe mine. And as the Time is not very Distant, but when viewed through the Object Glass of Friendship’[s] Perspective, when I shall be heartily and Bodi[ly] with you, let Grief give way to a feeling tho’ not more delicate more welcome. I shall not detain you longer from persuing the Plan you have with so much Judgement drawn, and so indefatigably followed, not even to tell you which of your Friends wrote this. Adieu.
                